MEMORANDUM **
Nevada state prisoner Robert Wylie appeals the district court’s judgment denying his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo, see Mendez v. Small, 298 F.3d 1154, 1157-58 (9th Cir.2002), and we affirm.
Wylie contends that his due process rights were violated when the state court “reinstated” his guilty pleas. We disagree.
A review of the state court record demonstrates that Wylie’s guilty pleas complied with minimum constitutional requirements: it reflected “an affirmative showing that [the plea] was intelligent and voluntary,” Boykin v. Alabama, 395 U.S. 238, 242, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969), and it showed that the pleas were entered by a defendant “with sufficient awareness of the relevant circumstances and likely consequences.” Brady v. United States, 397 U.S. 742, 748, 90 S.Ct. 1463, 25 L.Ed.2d 747 (1970).
Accordingly, the state court’s decision was not contrary to nor an unreasonable application of clearly established federal *666law. See 28 U.S.C. § 2254(d).1
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *666courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Wylie seeks to expand the certificate of ap-pealability ("COA”). We decline to expand the COA because Wylie fails to make a substantial showing of the denial of a constitutional right. See 28 U.S.C. § 2253(c)(2).